Citation Nr: 0804807	
Decision Date: 02/11/08    Archive Date: 02/20/08	

DOCKET NO.  05-41 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral loss of 
vision. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for gout. 

4.  Entitlement to service connection for residuals of a 
right middle finger injury. 

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for lumbar strain. 

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for defective hearing of the left ear. 

7.  Entitlement to a disability rating in excess of 
10 percent for left knee lateral dislocation. 

8.  Entitlement to a disability rating in excess of 
10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.  




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.  

2.  Astigmatism and presbyopia are developmental disorders of 
the eye, and service connection is, by regulation, precluded 
for such developmental disorders.  

3.  Competent evidence showing tinnitus has not been 
presented.  

4.  Competent medical evidence of gout due to disease or 
injury sustained in service is not of record.  

5.  Competent medical evidence of residuals of a right middle 
finger disability due to disease or injury sustained in 
service is not of record.

6.  Rating decisions in August 1978 and February 1985 denied 
service connection for a low back disability.  A timely 
appeal was not filed from notification of either 
determination.  

7.  The evidence added to the record since the February 1985 
decision is essentially cumulative and does not raise a 
reasonable possibility of substantiating the claim.  

8.  A July 1989 rating decision denied service connection for 
defective hearing.  A timely appeal did not ensue.  

9.  The evidence added to the record since the July 1989 
decision is essentially cumulative and does not raise a 
reasonable possibility of substantiating the claim.  

10.  The veteran is able to flex the left knee to 100 degrees 
and extend it to zero degrees.  Neither locking, instability, 
nor subluxation is shown.  

11.  The veteran complains of pain in the left knee, but he 
has no increased limitations on functioning of the knee.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral loss of vision is 
precluded as a matter of law.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303(c), 4.9, 4.84(a) (2007).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Service connection for gout is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

4.  The criteria for service connection for residuals of a 
right middle finger injury are not met.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

5.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for lumbar strain has not 
been submitted.  38 U.S.C.A. §§ 5104, 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2007).  

6.  New and material evidence to reopen a previously denied 
claim of entitlement to service connection for defective 
hearing of the left ear has not been submitted.  
38 U.S.C.A. §§ 5104, 5108, 7014, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2007).  

7  The criteria for a disability rating in excess of 
10 percent for left knee lateral dislocation have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Code 5257 (2007).  

8.  The criteria for initial disability evaluation in excess 
of 10 percent for left knee traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A, and its implementing regulations, codified at 
38 C.F.R. §§ 3.156, 3.159, and 3.326(a), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant when there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information, and any 
medial or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

In other words, upon receipt of a complete or substantially 
complete application for the benefits, VA is required to 
notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with the provisions of 38 C.F.R. § 3.159(b)(1).  

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letters dated in February 
and March 2005.  A VCAA letter in March 2006 informed him of 
the type of evidence necessary to establish an effective date 
and a disability evaluation.  With regard to the claims to 
reopen, the February 2005 communication informed the veteran 
what type of evidence had to be submitted to qualify as new 
and as material.  He was told that new and material evidence 
had to raise a reasonable possibility of substantiating a 
claim and could not be simply repetitive or cumulative of 
evidence previously of record.  The veteran has been provided 
ample time to submit or identify pertinent evidence.  

Further, he has been afforded appropriate VA examinations.  
Additionally, the veteran gave testimony at a hearing before 
a decision review officer at the Waco RO in April 2006.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  In view of the foregoing, the Board finds 
that the veteran has had sufficient notice of the type of 
information needed to support his claims and the evidence 
necessary to complete his application.  Therefore, the duties 
to assist and notify as contemplated by applicable 
provisions, including the VCAA, have been satisfied.  As 
such, the Board finds that the development requirements of 
the VCAA have been met.  VA has done everything reasonably 
possible to assist the veteran.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection:  Bilateral Vision Loss, Tinnitus, Gout, 
and/or Residuals of a Right Middle Finger Injury

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or injury 
incurred in the line of duty or for aggravation of a 
preexisting injury sustained in the active military, naval, 
or air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

The mere fact of an inservice injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
the current condition to that symptomatology.  Id.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1) The existence of a current 
disability; (2) inservice incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and any current 
disability may be shown by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the current disability and the veteran's service.  
See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App.480, 495 (1997).  

Bilateral Loss of Vision

A review of the evidence of record shows the veteran was 
accorded an eye examination by VA in May 2006.  The veteran 
stated that he had no eye disease.  He reported there was a 
superficial foreign body on the left cornea that he sustained 
while somehow working on an automobile in 1971.  There were 
no residuals from that injury.  Examination showed myopic 
astigmatism and presbyopia which were easily correctable with 
glasses.  Notation was also made of a scar of the left cornea 
that was of no clinical significance.  

Presbyopia, part of the veteran's diagnosed vision disorder, 
is a type of hyperopia, a refractive error, "a visual 
condition that becomes apparent especially in middle age and 
in which loss of elasticity of the lens of the eye causes 
defective accommodation and inability to focus sharply for 
near vision."  McNeely v. Principi, 3 Vet. App. 357, 363 
(1992).  Myopia, more commonly known as near sightedness, is 
also defined as an error of refraction.  See Dorland's 
Illustrated Medical Dictionary, 1094 (28th edition, 1994).  
Myopic astigmatism is also defined as a form of refractive 
error.  

Presbyopia and astigmatism, as refractive errors, are 
excluded, by regulation, from the definition of disease or 
injury for which veterans benefits are authorized if incurred 
or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  As 
such, regardless of the character or the quality of any 
evidence which the veteran could submit, refractive error, 
including presbyopia and astigmatism, cannot be recognized as 
a disability under the terms of VA's Schedule for Rating 
Disabilities and a claim for service connection for 
refractive error must be denied to the matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Winn v. Brown, 8 Vet. App. 510 (1996).  The validity of the 
exclusion in 38 C.F.R. § 3.303(c) of congenital and 
developmental defects such as refractive error from the 
definition of disease or injury, at least as to preclusion of 
service connection for a personality disorder, has been 
upheld.  Winn, 8 Vet. App. at 510.  

Because refractive error is excluded from the definition of a 
disease for which service connection may be granted, the 
statutory provision of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt is not for application.  As a matter of law, 
the claim for service connection for bilateral vision loss is 
denied.

Tinnitus

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
tinnitus.  

At the time of examination by VA in June 1978, examination of 
the ears was described as normal.  No hearing loss was noted.  

Additional post service medical evidence includes the report 
of an ear disease examination accorded the veteran by VA in 
May 2006.  The veteran complained that he sustained very 
significant military noise exposure while on the flight lines 
in the Air Force.  He stated that following service he worked 
as an assembly mechanic for two years and wore ear protection 
in areas involving noise.  He worked 11 years for other 
companies that involved exposure to noise and he continued to 
wear protection when in noise areas.  Following examination 
he was given a diagnosis of bilateral constant tinnitus of 
15 years' duration.  The examiner stated that following 
review of the records, it was his opinion the veteran did not 
give a history that would indicate that he had tinnitus that 
was incurred while on active service.  He noted the veteran 
had a significant decline in audiometric thresholds 
subsequent to service.  Also, there was a minimal ear-bone 
gap present in the lower frequencies in both ears.  It was 
the examiner's opinion that it was "less likely than not" 
that the claimed tinnitus "would be related to military 
acoustic trauma and less likely than not related to the 
minimal threshold shift of 25 decibels recorded on active 
duty.  It is more likely than not that the veteran's current 
tinnitus is related to etiology that has occurred subsequent 
to separation from service."  The examiner stated that he 
discussed this matter with another physician who concurred 
with his assessment.  

In view of the foregoing, the Board finds that any current 
tinnitus is not related to the veteran's active service.  
Although the veteran is competent to report that he 
experienced tinnitus during service and since that time, his 
opinion as to the etiology of his currently diagnosed 
tinnitus cannot be accepted as competent medical evidence as 
he has not been shown to have any medical training.  See 
Locklear v. Nicholson, 29 Vet. App 410 (2006) (veteran is 
competent to testify as to the presence of pain); also see 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (lay 
persons are not competent to offer medical opinions).  The 
veteran has not provided any medical opinion in support of 
his claim.  The only medical opinion of record is against the 
claim.  The Board notes that the record does not support the 
veteran's claim as there is no evidence of continuity of 
symptomatology outside of his own current assertions and 
there is simply no medical evidence to make a causal 
connection between any current tinnitus and the veteran's 
active service.

Gout

A review of the service medical records is without reference 
to complaints or findings indicative of a presence of gout, 
except for a notation at the time of separation examination 
of a questionable history of gout. It was stated there was no 
documentation.  No mention of gout was made on examination by 
VA in June 1978.

A review of the post service medical records is also without 
reference to a diagnosis of gout.  In Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992), the United States Court of 
Appeals for Veterans Claims (Court) stated that Congress 
specifically restricted entitlement for service-connected 
disease or injury to cases where there is a disability.  The 
Court further held that in a case where there was an absence 
of proof of a current disability, there could be no valid 
claim.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

The Board is aware of the veteran's assertions that he has 
gout that is attributable to his active service.  However, 
there is no medical evidence of record showing a current 
diagnosis of gout.  The veteran himself is not competent to 
provide a nexus between any current gout and service, as the 
evidence does not show that he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters requiring medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, service connection for gout is denied.  

Residuals of Right Middle Finger Injury

The veteran claims that he injured the right middle finger in 
the early 1970's when he dropped a heavy desk ornament on it.  
He claimed that he wore a finger splint for about three 
weeks.  However, the service medical records do not document 
treatment or evaluation for a right middle finger injury.  At 
the time of separation examination in April 1978, there was 
reference to the veteran having fractured the "LT" middle 
finger LT hand "three years previously.  There was no 
reference to complications or sequelae and clinical 
evaluation at the time of separation examination was 
unremarkable.  

When the veteran was accorded a general medical examination 
by VA in June 1978, he expressed no complaints about any 
problems with the right middle finger or any other fingers 
for that matter.  Clinical examination revealed no pertinent 
abnormality and a pertinent diagnosis was not made.  

Additional post service medical evidence includes the report 
of a hand, thumb, and fingers examination accorded the 
veteran by VA in October 2005.  The examiner stated that 
while the veteran gave a history of having injured the right 
middle finger in service, the examiner was not able to find 
any record of the finger injury.  The veteran claimed that a 
finger splint was put in place and he wore it for about three 
weeks in service.  Current examination showed a complaint of 
pain involving the right middle finger when exposed to cold.  
It was noted that it appeared to be more an annoyance rather 
than a disability.  The examiner stated the only impact of 
the veteran's daily activities involved pain and sensitivity 
to cold without any specific complications verbalized.  
Current clinical examination was entirely normal and an X-ray 
study was also normal, except for notation of slight soft 
tissue swelling of the proximal interphalangeal joint.  

In view of the foregoing, service connection for claimed 
residuals of a right middle finger injury is denied.  The 
veteran has not brought forth competent evidence from a 
medical professional of the presence of a "disability" and 
service connection is not in order.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (As noted above, the Court 
has stated that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in the disability," and held "in the 
absence of proof of a present disability, there can be no 
valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Claims to Reopen:  New and Material Evidence

A decision of the RO or the Board is final and binding on the 
claimant if not timely appealed to a higher authority.  
38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to the rule 
is 38 U.S.C.A. § 5108, which provides if new and material 
evidence is received, the claim should be reopened and the 
former disposition of the claim reviewed.  See also 
38 C.F.R. § 3.156(a).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

With regard to a back disability, service connection for 
lower lumbar strain was denied by the RO in August 1978.  
Reference was made to the service records showing that 
although the veteran was seen on one occasion in November 
1977 for complaint of low back pain and was given an 
assessment of low back strain, at the time of discharge 
examination in April 1978, while reference was made to 
treatment for muscle strain, there were no complications and 
no sequelae.  The evidence for consideration also included 
the report of a VA examination in June 1978 at which time the 
veteran indicated that he had back strain.  However, 
examination at that time did not identify a back abnormality 
and a diagnosis of a low back disorder was not made.  

Evidence considered by the RO at the time of a February 1985 
decision included a private medical record dated in March 
1984 dealing primarily with an injury to the left lower 
extremity.  

In April 1985 the RO again denied service connection for a 
low back disorder.  Evidence considered at that time included 
outpatient records showing the veteran was seen for back pain 
on one occasion in March 1981 and on another occasion in 
December 1984.  At the time of the March 1981 visit, the 
veteran indicated that he had hurt his back the previous 
month when moving some furniture.  There was no reference at 
the time of either report to the veteran's active service.  

To reopen his claim, the veteran offered statements at a 
hearing before a decision review officer in April 2006.  Also 
added to the records were reports of private medical records 
unrelated to back problems.  

The evidence added to the record is essentially cumulative.  
At the time of the prior denial actions, there was no 
competent evidence of a chronic back disability linked to the 
veteran's active service.  That has not changed.  The 
veteran's testimony that he has a back problem due to service 
is cumulative of his prior claim.  In sum, the evidence added 
to the record is not new and material, and the claim for 
service connection for a lumbar strain is not reopened.  

Defective Hearing of the Left Ear

By rating decision dated in July 1989, service connection for 
defective hearing was denied.  The service records were 
considered and these included the report of separation 
examination in April 1978 at which time an audiogram study 
revealed entirely normal hearing in the left ear.  Additional 
evidence of record included the report of a VA general 
medical examination on the veteran in June 1978 at which time 
it was indicated no hearing loss was noted.  

Evidence received since the reopened claim includes the 
report of an ear disease examination by VA in May 2006.  The 
examiner noted that review of the service records was 
negative for indication of hearing loss.  Reference was also 
made to the separation examination in 1978 when a 25-decibel 
threshold shift was recorded in the right ear only, with no 
reference made to any significant decibel loss in the left 
ear.  The veteran was given a pertinent diagnosis of 
bilateral high frequency sensorineural hearing loss, with 
normal audiometric thresholds present for rating purposes in 
the left ear.  The evidence shows no competent evidence of 
hearing loss disability in the left ear as defined by 
38 C.F.R. § 3.385.  That regulation provides that for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.85.  

The Board notes that service connection for defective hearing 
in the right ear was granted by rating decision dated in July 
2006.  A noncompensable evaluation has been in effect since 
February 11, 2005.  

However, with regard to defective hearing in the left ear, 
the evidence added to the record since the prior denial in 
1989 is not new and material, and the claim is not reopened.  
The veteran's lay assertions of hearing loss in that ear that 
is due to service are cumulative of the prior claim.  

Increased Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions and 
several occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  

When there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran is currently assigned a 10 percent rating for 
left knee lateral dislocation under Code 5257.  Under that 
code, knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Limitation of leg flexion warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 
20 percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of leg extension warrants a noncompensable 
evaluation if extension is limited 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 
20 percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA's General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Code 5261 (limitation of extension of 
the leg) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  

The Board also notes that dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the joint will be rated 20 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Also, in the alternative, malunion of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
evaluation.  A 20 percent rating is warranted if the knee or 
ankle disability is moderate, and a 30 percent evaluation is 
warranted if the knee or ankle disability is marked.  
38 C.F.R. § 4.71a, Code 5262.  

Currently, a 10 percent rating is in effect for left knee 
lateral dislocation under Code 5257.  A separate 10 percent 
rating has recently been assigned for traumatic arthritis of 
the left knee associated with the left knee lateral 
dislocation.  After review of the evidence, the Board 
concludes that the criteria for a rating in excess of 
10 percent for either disability are not met under the 
aforementioned criteria for either disorder.  The evidence 
does not show that the veteran has moderate disability of the 
left knee as contemplated by the criteria set forth in the 
codes cited above.  The pertinent medical evidence of record 
includes a report of a VA examination accorded the veteran in 
March 2005.  The veteran gave a history of knee dislocation 
about once a month.  He stated that he had pain in the leg 
for a day after the current dislocation occurred.  Current 
examination showed range of motion from 0 to 130 degrees.  
There was no fluid, tenderness, or painful motion noted.  
There was, however, slight crepitus with flexion and a 
slightly positive Lachman's test.  Slight instability of the 
knee was noted.  There was no evidence of active weakness, 
fatigue, or incoordination.  X-ray studies of the knee were 
unremarkable except a notation of a small osteophyte at the 
anterior-superior aspect of the patella.

The veteran was accorded another examination of the joints by 
VA in September 2006.  He complained of intermittent pain in 
the left knee.  He did not refer to any swelling.  He also 
had no increased limitations with flareups or repetitive 
motion.  No mention was made of incoordination, excess 
fatigability, or lack of endurance.  He was able to do his 
work as a maintenance mechanic at the Post Office.  He also 
drove and took care of his home and used no other assistive 
devices such as a cane.  

On examination he was able to flex the left knee to 
100 degrees and extend it to 0 degrees.  There was no 
crepitation.  There was no joint line tenderness.  The 
collateral and cruciate ligaments were intact and there was 
no effusion.  A pertinent impression was made of 
chondromalacia of left knee.

In view of the foregoing, the Board finds that the 10 percent 
rating current in effect for left knee lateral dislocation is 
providing for adequate compensation for the degree of 
impairment demonstrated.  There is no indication of the 
presence of moderate disability of the knee as contemplated 
by Code 5257.  Despite the veteran's complaints of knee pain, 
he maintains employment.  There is no objective evidence of 
painful motion or of any gait or functional impairment.  At 
the time of the 2006 examination, there was no crepitation, 
there was no joint line tenderness, the ligaments were 
intact, and there was no effusion.  Gait was described as 
normal.  The Board has considered all the potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board has found no section that provides a basis upon 
which to grant an increased rating for the dislocation.

With regard to the traumatic arthritis, the 2006 examination 
showed the veteran was able to flex the knee to 180 degrees 
and extend it to 0 degrees.  With repetitive motion, there 
was no change in coordination, fatigability, endurance, or 
pain level involving the knee.  The 10 percent rating 
assigned contemplates painful or limited motion of the knee.  
In essence, the medical evidence has not shown the presence 
of functional impairment of flexion or extension that would 
warrant the assignment of a higher rating than the 10 percent 
rating currently in effect.  


ORDER

Service connection for bilateral loss of vision is denied.  

Service connection for tinnitus is denied.

Service connection for gout is denied.

Service connection for residuals of a right middle finger 
injury is denied.

New and material evidence not having been received, the 
request to reopen a claim for service connection for lumbar 
strain is denied.

New and material evidence not having been received, the 
request to reopen a claim for service connection for 
defective hearing of the left ear is denied.  

A disability rating in excess of 10 percent for left knee 
lateral dislocation is denied.  



An initial disability rating in excess of 10 percent for 
traumatic arthritis of the left knee is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


